125 U.S. 39 (1888)
KREIGER
v.
SHELBY RAILROAD COMPANY and Others.
SAME and Others
v.
SAME and Others.
SAME and Another
v.
SAME and Others.
Nos. 948, 949, 950.
Supreme Court of United States.
Submitted December 12, 1887.
Decided March 19, 1888.
ERROR TO THE COURT OF APPEALS OF THE STATE OF KENTUCKY.
*44 Mr. J.C. Beckham and Mr. P.J. Foree for the motions.
Mr. B.F. Buckner and Mr. John L. Dodd opposing.
MR. JUSTICE GRAY, after stating the case as above reported, delivered the opinion of the court.
It is contended for the plaintiffs in error, that the statutes of 1851 and 1869 created a contract by which the stockholders of the Shelby Railroad Company were those persons who had become so by subscribing for stock or by the payment of taxes, and the right to vote upon stock subscribed for by counties or other municipal subdivisions was in taxpayers only; and that the statutes of 1870 and 1873 first granted to the Shelby Railroad District of Shelby County the right to vote as a stockholder in the railroad company, and thereby impaired the obligation of the contract created by the earlier statutes.
But the insuperable difficulty in the way of sustaining these writs of error is, that it does not appear that the Court of Appeals of Kentucky gave effect to the statutes of 1870 and 1873 as making any change in that contract.
The statutes of Kentucky require written opinions to be delivered by the Court of Appeals in all cases, and to be recorded by its clerk. Code of Civil Procedure, § 765; Gen. Stat. c. 28, art. 2, § 10; c. 16, art. 1, § 1. By the settled course of decision under the existing judiciary acts of the United States, this court may examine opinions so delivered and recorded, to ascertain the ground of the judgment of the State court. Murdock v. Memphis, 20 Wall. 590, 633; McManus v. O'Sullivan, 91 U.S. 578; Gross v. United States Mortgage Co., 108 U.S. 481, 487: Adams County v. Burlington & Missouri Railroad, 112 U.S. 123, 129; Detroit Railway v. Guthard, 114 U.S. 133, 137; Jacks v. Helena, 115 U.S. 288; Philadelphia Fire Association v. New York, 119 U.S. 110. The decision in Fisher v. Cockerall, 5 Pet. 248, 255, cited by one of the defendants in error, in which, on a writ of error to the Court of Appeals of Kentucky, this court held that the *45 opinion of that court could not be taken into consideration, was decided under the judiciary act of 1789, which contained a provision, omitted in the later acts, expressly requiring the error assigned as a ground of reversal to appear on the face of the record. Acts of September 25, 1789, c. 20, § 25, 1 Stat. 86; February 5, 1867, c. 28, § 2, 14 Stat. 386; Rev. Stat. § 709.
In the cases now before us, the opinions delivered in writing by the Court of Appeals of Kentucky, recorded by its clerk, and sent up with the transcript, consist of an elaborate opinion upon the original hearing, and a shorter one upon a petition for a rehearing.
The original opinion makes no mention of the acts of 1870 and 1873, but, proceeding wholly upon the construction of the charter of 1851, as amended by the act of 1869, holds, for reasons stated at length, that by the legal effect of the act of 1869, defining by boundaries a district in Shelby County, authorizing it to determine by popular vote of its inhabitants to subscribe for stock in the railroad company, and requiring bonds to be executed in its name by the county judge to the railroad company for the amount so subscribed for, the district was made a corporation, and entitled to all the rights and privileges of other stockholders in the railroad company, and had the right to vote and to receive dividends upon the stock thus subscribed for, except so far as owners of property within the district, having paid taxes assessed upon them towards paying the principal sum so subscribed, had received certificates of stock for the sums so paid by them; and that the right of the district to vote and to receive dividends upon so much of its stock as had not been so paid for was not displaced or affected by the issue of certificates of stock to taxpayers for sums paid by them to meet the accruing interest on the sum subscribed by the district, because the stock so issued for interest was, by the express provisions of the charter constituting the contract between the stockholders, to be in increase of the original capital stock.
The opinion delivered on overruling the petition for a rehearing reaffirms the positions of the former opinion, and declares *46 that, while the provisions of the act of 1869, amending the original act of incorporation, were indefinite as to the manner in which stock held by the district should be voted on, the acts of 1870 and 1873 did no more than make that certain which was before uncertain, or had been omitted from the original act of incorporation, by giving the district a distinct name and authorizing it to be represented by the county judge and justices of the county, and providing a remedy by which the rights of the corporation might be asserted and its liabilities enforced; but that there had been no change of contract.
It thus appears that the State court, upon full consideration, decided that the acts of 1870 and 1873 conferred no new rights, but only defined more clearly the manner in which the rights conferred by the earlier statutes should be exercised; and that it based its judgments entirely upon the construction and effect of the earlier statutes, and upon grounds which would have been equally controlling if the later acts had not been passed. The necessary conclusion is that this court has no jurisdiction to review those judgments. Bank of West Tennessee v. Citizens' Bank of Louisiana, 13 Wall. 432; S.C. 14 Wall. 9; Palmer v. Marston, 14 Wall. 10; Kennebec Railroad v. Portland Railroad, 14 Wall. 23; Stevenson v. Williams, 19 Wall. 572; New Orleans Waterworks v. Louisiana Sugar Refining Co., ante, 18.
Writs of error dismissed for want of jurisdiction.